Citation Nr: 0306382	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  99-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder secondary to a service-connected wound of the 
right clavicle.

2.  Entitlement to service connection for arthritis of the 
cervical spine secondary to a service-connected wound of the 
right clavicle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO rating decision.  This 
case was previously before the Board in December 2000, when 
it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran does not have right shoulder arthritis.

2.  Any arthritis of the cervical spine the veteran may 
experience has not been caused or made worse by service-
connected right clavicle disability.


CONCLUSION OF LAW

The veteran does not have right shoulder arthritis or 
cervical spine arthritis that is proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected wound of the 
right clavicle and traumatic residual fasciitis resulted in 
arthritis of the right shoulder and the cervical spine.  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  When disease is shown as chronic 
in service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2002).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303.  Service connection 
may be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  Id.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected, at least to the extent of the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

In the veteran's case, service medical records indicate that 
the veteran sustained a shell fragment wound in October 1944 
to the acromial region.  The wound was debrided and the 
foreign body was removed.  A secondary closure of the wound 
was performed a few days later.  The veteran's October 1945 
separation examination revealed that the veteran had received 
a shrapnel wound of the right shoulder in October 1944.  Upon 
examination, no musculoskeletal defects were noted.  

Private medical records dated in March 1956 indicate that the 
veteran complained of pain in his right shoulder.  Upon 
examination, extension and posterior abduction of the right 
arm were painful.  The examiner noted that the veteran had 
had a shrapnel wound of the right shoulder during service, 
and believed that the veteran had traumatic arthritis of the 
right shoulder due to his in-service injury.  The examiner 
noted that an examination by a competent orthopedic surgeon 
would establish the final diagnosis.  

April 1956 VA x-rays reports of the veteran's right shoulder 
showed no joint abnormalities or soft tissue calcifications.  
The veteran was diagnosed with a painful right shoulder of an 
unknown cause.  

Also of record is a February 1985 private radiographic report 
which indicates that the upper cervical intervertebral disc 
spaces were degenerated at C2-3, C3-4, C4-5, and C5-6.  
Marked sclerosis, narrowing, and degeneration were shown.  

The veteran was afforded a VA examination in November 1985.  
X-rays revealed that that clavicle and acromioclavicular 
joints appeared normal.  The examiner's impression was of 
marked degenerative arthritis, most prominent at the level of 
C3-4, with exaggeration of normal cervical lumbar lordosis 
and degenerative changes within the facet joints of the 
middle and lower cervical spine.  Relative to the veteran's 
complaint regarding his wound of the right clavicle, the 
examiner noted the veteran seemed to have a relatively normal 
range of motion in the right shoulder joint.  The examiner 
noted that the veteran's complaints seemed to be related more 
to his cervical area.  The examiner found no apparent 
residuals of the wound of the right clavicle.  

Also of record is an August 1998 VA examination report.  Upon 
examination, the right shoulder was uncomfortable and stiff 
in abduction, but there was no loss of shoulder motion.  
There was no joint swelling, induration, or deformity in the 
right shoulder.  An examination of the cervical spine 
revealed some stiffness, but no loss of motion.  The cervical 
spine was slightly uncomfortable in rotation and flexion.  
The veteran was diagnosed with a post-shrapnel wound of the 
right acromioclavicular region.  

August 1998 VA x-rays of the veteran's right shoulder showed 
normal appearing osseous structures and articular 
relationships.  No evidence of acute fracture, dislocation, 
or significant degenerative changes was seen.  The examiner's 
impression was of a negative examination of the right 
shoulder.

An August 1998 VA x-ray of the veteran's cervical spine 
showed significant degenerative changes throughout the 
cervical region.  There was almost complete loss of the C3-4 
and the C6-7 disc spaces.  Significant narrowing of the C5-6 
disc space was also noted.  Prominent lateral degenerative 
changes were noted.  No acute osseous abnormalities were 
seen. 

Pursuant to the Board's 2000 remand, the veteran was afforded 
a VA examination in September 2002.  The examiner reviewed 
the veteran's claims file prior to his examination.  The 
examiner noted that the veteran had had a shrapnel injury to 
the right shoulder region in 1944 that had caused an open 
fracture of the right clavicle. Upon examination, there was 
no gross swelling or abnormal curvatures of the cervical 
spine.  There was no spinal or paravertebral tenderness.  The 
veteran had had limited motion and some aching in his right 
shoulder.  Upon examination of the right shoulder, the distal 
end of the clavicle was prominent in the acromioclavicular 
joint region.  There was no actual tenderness.  The veteran's 
right shoulder motion was somewhat stiff, but was not 
necessarily painful.  The examiner's impression was of a 
post-operative open fracture of the acromioclavicular joint 
of the right shoulder and a mild degenerative disc condition 
of the cervical spine.  The examiner noted that there was no 
x-ray evidence of arthritis of the right shoulder or of the 
cervical spine.  The examiner opined that that the condition 
of the cervical spine was due to normal wear and tear and was 
not affected by the veteran's service-connected right 
clavicle injury.  

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claims of 
secondary service connection for arthritis of the right 
shoulder and for arthritis of the cervical spine. 

It is the Board's responsibility to assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value.  The Board finds 
that the evidence showing the absence of arthritis of the 
right shoulder to be of greater weight than that which 
suggests the possibility of a diagnosis of right shoulder 
arthritis.  The Board notes that private medical records 
dated in March 1956 indicate that the veteran possibly had 
traumatic arthritis of the right shoulder.  However, this 
finding is not otherwise supported by the evidence of record, 
including x-ray evidence, which indicates that the veteran 
does not have right shoulder arthritis.  There is no 
indication that the 1956 physician had reviewed the veteran's 
entire claims file prior to suggesting a diagnosis of 
arthritis of the right shoulder.  Furthermore, the findings 
of this private physician appear to be based on a physical 
examination only, and do not appear to be based upon x-ray 
evidence of arthritis.  The Board also notes that the private 
physician indicated that right shoulder arthritis needed to 
be diagnosed by an orthopedic specialist; the evidence of 
record does not include a confirming diagnosis of right 
shoulder arthritis by an orthopedic specialist.  In fact, the 
veteran was examined several times subsequent to the March 
1956 private examination, and arthritis of the right shoulder 
was never noted.  Subsequently prepared radiographic reports 
of the right shoulder did not suggest the presence of 
arthritis.  Furthermore, the September 2002 VA examiner 
reviewed the veteran's claims file and examined the veteran's 
right shoulder thoroughly before coming to the conclusion 
that the veteran did not have right shoulder arthritis.  
Consequently given the lack of a current diagnosis of right 
shoulder arthritis, the preponderance of the evidence is 
against the veteran's claim for service connection.  

With regard to the veteran's cervical spine claim, the Board 
notes that a November 1985 VA examination report showed a 
diagnosis of cervical spine arthritis.  The medical evidence 
of record subsequent to the November 1985 VA examination 
report suggests that the veteran's cervical spine disability 
was actually disc degeneration rather than cervical spine 
arthritis.  In fact, the September 2002 VA examiner 
specifically indicated that the veteran's cervical spine 
disability was actually mild degenerative disc disease, and 
that there was no x-ray evidence of cervical spine arthritis.  

Regardless, the Board notes that there is no evidence of 
record that links any cervical spine disability to the 
veteran's service-connected wound of the right clavicle.  In 
fact, the September 2002 VA examiner specifically opined that 
the veteran's cervical spine disability was due to the normal 
wear and tear of the spine and was not affected by his 
service-connected right clavicle injury.  This opinion 
evidence stands uncontradicted in the record.  As such, 
service connection on a secondary basis is not warranted.  
38 C.F.R. § 3.310.  Any arthritis may not be said to be 
caused or made worse by the service-connected disability.

The Board has considered the veteran's statements that he 
currently has right shoulder and cervical spine arthritis 
that are related to his service-connected right clavicle 
wound.  Nevertheless, it should be pointed out that, while 
the veteran is competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
military service, there is no indication that he is competent 
to comment upon diagnosis or etiology of any disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection, and the appeal is 
denied.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claims that would in turn give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claims and of the elements necessary to be 
granted the benefits sought.  This is evidenced by the rating 
actions of January 1999 and July 1999, the statement of the 
case issued in September 1999, the supplemental statement of 
the case issued in September 2002, and a March 2002 letter 
that informed him of the applicable laws and regulations.  
Specifically, these documents show that the RO notified the 
veteran of the development of his claims, the type of 
evidence needed to prove his claims, and of which evidence, 
if any, would be obtained by the veteran, and which evidence, 
if any, would be retrieved by VA.  38 U.S.C.A. § 5103(a) 
(West 2002).  These documents also show that VA has provided 
the veteran with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to the 
evidence.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and newly promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, the 
Board finds that VA has attempted to obtain records from all 
sources identified by the veteran, including the veteran's 
post-service treatment records.  The veteran's claims were 
specifically remanded in December 2000 to afford the veteran 
the opportunity to supplement his claims file with additional 
pertinent evidence, particularly the complete medical records 
from the veteran's private physician, Dr. P.B.  In March 
2002, the RO advised the veteran of the opportunity to 
supplement his claims file with additional evidence, and sent 
the veteran several release forms in order for VA to assist 
him in obtaining any additional medical records.  The veteran 
did not respond to this request.  As such, the Board finds 
that there is no outstanding pertinent evidence to be 
obtained.  

Additionally, the RO obtained a medical opinion on the issues 
on appeal, which took into account the veteran's treatment 
records, as well as other medical opinions of record.  The 
veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for arthritis of the right shoulder 
secondary to service-connected disability is denied.

Service connection for arthritis of the cervical spine 
secondary to service-connected disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

